Citation Nr: 1433657	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-36 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 12, 2011, and in excess of 70 percent from that date.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Nashville, Tennessee, which denied service connection for bilateral hearing loss and an increased rating for PTSD. 

In support of his claim, the Veteran testified at a video conference at the RO in January 2012 before the undersigned Veterans Law Judge of the Board.  

In October 2013, the Board remanded this case.  In April 2014, the RO increased the disability rating to 70 percent from December 12, 2011.

Entitlement to a TDIU was raised by the Veteran at his hearing.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a TDIU due to service-connected disability or disabilities is part and parcel of an increased rating claim when raised by the record).  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss is attributable to service.  

2.  During the entire appeal period, the Veteran's PTSD resulted in occupational and social impairment, with deficiencies in most areas, but not total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2013).

2.  The criteria for a rating in excess of 70 percent, but no higher, for PTSD are met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim of service connection is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

With regard to the higher rating claim, under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a November 2008 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating for PTSD, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Here, in the NOD, the Veteran took issue with the initial disability rating assigned (30 percent), and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent him an SOC that contained, in pertinent part, the criteria for establishing his entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating, meaning higher than the initial 30 percent rating and then the 70 percent rating assigned as of December 12, 2011.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

The Veteran served in combat during the Vietnam War era as a machine gunner.  His DD Form 214 confirms that he was awarded the Combat Infantryman Badge (CIB).  This is prima facie evidence of his combat service, meaning conclusive evidence he participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and did not instead only serve in a general "combat area" or "combat zone" but did not himself engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

In cases involving claims for hearing loss, the Veteran must have a certain level of hearing loss before VA considers it to be a ratable disability.  So there may be occasions when a Veteran has hearing loss, just insufficient hearing loss to consider it an actual disability by VA standards.  For the purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Organic disease of the nervous system such as sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  See Reeves.

The Veteran contends he developed hearing loss because of repeated exposure to excessively loud noise and resultant injury (acoustic trauma) due to his military combat.  Acoustic trauma is found in this case and the Veteran is credible in his report of such.

On his entrance into active duty examination in May 1968, audiological testing revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
n/a
15
LEFT
5
0
-5
n/a
25

The only other audiogram is contained is the separation examination in January 1971 which recorded Hertz frequencies at 500, 1000, 2000, and 4,000 of zero in both ears.  

In September 2009, the Veteran was afforded a VA examination which showed hearing loss per 38 C.F.R. § 3.385.  The VA audiologist determined the Veteran's hearing loss was unrelated to his military service stating that "[b]ased on review of C-file including SMR and the fact that no hearing loss was present at separation, the Veteran's hearing loss is not caused by or a result of military noise exposure."  As noted in the Board prior remand, when reporting the relevant medical history during service, the audiologist indicated that his hearing was within normal limits at time of his entrance in service.  She apparently did not consider the 25 decibel loss in the relevant 4000 Hertz frequency as suggestive or indicative of some impaired hearing in service which is inconsistent with Hensley.  As noted in the Board's prior remand, this examination is thus of diminished probative value due to a reliance on an inaccurate history.  In addition, the VA opinion is also inadequate because in the rationale for the opinion the examiner specifically cites to the Veteran's normal separation examination as the foundation for the opinion despite the fact that current case law (Hensley) instructs that an examiner may not rely on the fact that the Veteran's hearing was within 'normal' limits for VA purposes, or non-ratable as per 38 C.F.R. §3.385, at the time of separation from service, as the basis for any opinion provided.  

Thus, the case was returned for another VA medical examination/opinion which was completed in November 2013.  The examiner noted that the Veteran had a high probability of hazardous noise exposure during service. The Veteran reported military noise exposure due to artillery at fire bases, explosions, M16 rifle, 60 caliber machine gun, 79 grenade launcher, claymore mines, jets and helicopters dropping bombs or rockets.  The Veteran related that after being blown into a ditch on one occasion, he "couldn't hear really well," but his hearing "got better that evening."  The Veteran reported civilian occupational noise exposure working around heavy machinery, wearing hearing protection devices.  Based on a review of the record and due to the fact that no hearing loss was present at the Veteran's enlistment or separation exams, and due to the fact that there was no positive threshold shift in either ear, the examiner stated that hearing loss is deemed less likely than not (less than 50/50 probability) caused by, aggravated by, or a result of military noise exposure.  Per the Institute of Medicine (2006) "there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure...[however] based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur." 

Unfortunately, this opinion also did not address the Hertz threshold findings on entrance although the examiner only relied on the negative separation examination in part.  The representative has requested a remand, nonetheless, the Board finds that the record is sufficient to grant this claim and further medical clarification is unnecessary.  

On entrance, there was some hearing loss shown, but not within the parameters of 38 C.F.R. § 3.385.  The separation examination reflected zero frequencies.  That alone, however, is not an absolute bar or preclusion to granting service connection for any later diagnosed hearing loss.  The Court has held that, even though disabling hearing loss may not be demonstrated at time of separation from service, a Veteran may nevertheless establish his entitlement to service connection for a current hearing loss disability by having evidence that the current disability is related to his military service and not the result of intercurrent or other unrelated factors or causes.  See Hensley v. Brown, 5 Vet. App. at 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The post-service examinations clearly show hearing loss per 38 C.F.R. § 3.385.  There is no question the Veteran had both service and post-service noise exposure, as even he readily concedes as much, although he says at least some of the additional noise exposure he has had since service has been with the benefit of protection for his ears.  Regardless, he asserts that his bilateral hearing loss incepted during his service, so preceded this additional noise exposure, especially on account of the events that occurred in combat.  According to the Reeves case, the Board is required to apply the section 1154(b) presumption to whether the claimed injury occurred as well as the separate issue of whether the Veteran suffered the claimed ensuing disability while on active duty.  For example, once establishing that the claimed injury (acoustic trauma in this case) occurred, a Veteran would then only have had to show that the disability he incurred in service was a chronic condition that persisted in the years following active duty.  This basically establishes that the injury in service resulted in permanent disability.  See generally Reeves.

And as already explained, competent lay evidence may establish the presence of observable symptomatology.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  Bilateral hearing loss is the type of medical problem that is within the Veteran's ability to observe on his own, both during and after service.  Thus, while his statements of in-service noise exposure are competent, so, too, are his statements that he had bilateral hearing loss during service, following that noise exposure.  Further, he is also credible in his report of suffering not only acoustic trauma in service, but also the disability of bilateral hearing loss during service.  He has credibly stated that he experienced hearing loss following loud noises from multiple sources, including combat-related exposure.  The Board has no reason to doubt the credibility of his statements, especially since his assertions of loud noise from weaponry and vehicles are consistent with the circumstances, conditions, and hardships of his service.  Thus, there is credible evidence that bilateral hearing loss occurred after acoustic trauma during his service.  As to continued hearing loss after service, he essentially indicates this condition continued.

Although the VA examiner recently opined that the bilateral hearing loss had a post-service onset, the examiner did not adequately consider the complete medical history, including the competent lay evidence of hearing loss during service and continuously after service.  For these reasons and bases, the Board finds that the acoustic trauma in service, as conceded by VA in light of the Veteran's combat service, resulted in bilateral hearing loss which is a "disability" which began during service.  See Reeves.  And since the Board also accepts that this disability continued thereafter, per the probative lay evidence, the Board finds that the acoustic trauma to the ears in service resulted in permanent disability by way of bilateral hearing loss and tinnitus.  Although there is a contradictory medical opinion with regards to the hearing loss, the Board concludes this opinion has diminished probative value due to the examiner's failure to completely address all pertinent information in the record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that a VA compensation examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).  In addition, the examiner did not accept that the Veteran's reports of hearing loss and tinnitus in service represented actual disability incurrence at that time.  Due to the incomplete nature of this examination report, the Board affords it less probative value than the lay evidence which has been found to be persuasive.

Accordingly, service connection for bilateral hearing loss is warranted with resolution of all reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  

Higher Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  A uniform rating is warranted in this case.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

The Veteran has been assigned a 30 percent rating for PTSD prior to December 12, 2011, and then a 70 percent rating from that date.

The Veteran has been examined several times and there are supporting clinical records contained in the record.  In January 2009, when examined by VA, the Veteran was cognitively intact on examination.  His symptoms included variable sleep, being tearful and hypervigilant, and having a decreased interest in activities.  Although the Veteran used to enjoy more social activities, he currently played only golf and poker.  He avoided talking to people, but was able to go to crowded malls, but unable to stay long.  He was employed and had been employed with the same company for 26 years.  His GAF was 55, consistent with moderate impairment.

However, after that examination, the Veteran indicated that his PTSD was worse than reflected.  He indicated that he had nightmares, panic attacks, intrusive thoughts, and feelings of worthlessness.  Therefore, in September 2009, the Veteran was afforded another VA examination.  This examiner also basically indicated that the Veteran was cognitively intact and had a GAF reflective of moderate impairment.  However, more symptoms and manifestations were described of a higher severity, such as nightmares, night sweats, poor sleep, intrusive memories, hypervigilance and hyperarousal, startle reactions, flashbacks, nervousness in crowds, deteriorating relationships, and anxiety and depression.  Ultimately, the examiner indicated that the Veteran had been able to maintain his employment on a long-term basis, but his PTSD negatively impacted his quality of life.  The examiner opined that while the Veteran did not have total occupational and social impairment (consistent with a 100 percent rating), he did have occupational and social impairment, with deficiencies in most areas (consistent with a 70 percent rating).

Medical records dated in 2011 documented that the Veteran was receiving group and individual treatment therapy for PTSD-related symptoms.  In a December 2011 letter from the Chattanooga Vet Center, the examiner indicated that the Veteran had severe chronic PTSD with secondary depression, panic attacks, sleep disturbance, hyper-arousal, hyper-vigilance; impaired short and long-term memory; increased anger issues; decrease in social functioning; and increase in intrusive thoughts of his combat experience.  He stated that the Veteran's prognosis for improvement was very poor.

At his January 2012 hearing, the Veteran related that he had retired due to anger issues from his PTSD.  He later submitted an application for TDIU which reflected that he stopped working on August 29, 2010.  

In November 2013, the Veteran was examined by VA, and in January 2014, he was seen by an examiner at the Chattanooga Vet Center.  The VA examination reflected moderate impairment and the Vet Center examiner reiterated that the Veteran had severe chronic PTSD and that the prognosis for improvement was very poor during the Veteran's treatment.  

In sum, the Board finds that the overall record shows that the Veteran's PTSD warrants a 70 percent rating for the entire appeal period.  As noted, a VA examiner indicated that the 70 percent criteria were met.  Even though the most recent VA examination was more consistent with moderate impairment, the private examination continued to reflect severe disability.  However, the PTSD does not warrant a 100 percent schedular rating.  The Veteran does not exhibit gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  The Veteran maintains relationships with his wife and limited social interactions.  He is working part-time at a golf course.  While this employment is part-time and not on a level commensurate with his abilities, it does reflect impairment more nearly contemplated by a 70 percent, rather than a 100 percent rating.

The Board is aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's PTSD symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas.  The evidence does not support a finding of total occupational and social impairment.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

The symptoms associated with the Veteran's PTSD disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.  However, entitlement to a TDIU is addressed in the remand portion of this decision.  


ORDER

Service connection for bilateral hearing loss is granted.  

Entitlement to an initial rating of 70 percent, but no higher, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for higher compensation.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the Federal Circuit held that once a claimant:  (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  However, there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an higher rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).; see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, the question of TDIU entitlement may be considered a component of an appealed higher rating claim only if the TDIU claim is based solely upon the disability or disabilities that are the subject of the higher rating claim. VAOPGCPREC 6-96.  Although the Veteran has established service connection for other disabilities not at issue here, the Veteran has expressly asserted that his PTSD impaired his ability to do his job to the extent that he eventually retired.  His PTSD has been assigned a 70 percent rating for the entire appeal period.  He therefore satisfies the threshold minimum rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU.  Thus, the issue is whether his service-connected disabilities (particularly PTSD) preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

According to correspondence from the Veteran he ceased long-term full-time employment on August 29, 2010 where he was a warehouse supervisor.  However, according to his VA Form 21-8940, he has worked part-time as a golf course ranger with a state park since June 2011.  The Veteran's exact employment status is unclear as this was over two years ago.  The Board finds that information should be obtained from the Veteran and his employer to assess the nature of his employment, his hours weekly at the employment, and his annual income.  If the Veteran is no longer employed, he should so indicate and also state the date he stopped working.  In addition, the Veteran should be examined to determine whether PTSD precludes gainful employment.  The examiner should be provided the information gleaned from the Veteran and his employer on that matter.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and determine his employment status, requesting his employer's information, his hours worked weekly at the employment, and his annual income.  If the Veteran is no longer employed, he should so indicate and also state the date he stopped working.  

2.  Contact the Veteran's employer to determine the Veteran's hours worked weekly at the employment and his annual income.  

3.  Schedule a VA examination to assess the severity of the service-connected disabilities on the Veteran's ability to obtain and maintain substantially gainful employment versus just what would be considered marginal employment in comparison, given his level of education, prior work experience and training, but not any impact on account of his age or disabilities that are not service connected.  

If it is determined the Veteran is incapable of obtaining or retaining substantially gainful employment because of the severity of his service-connected disabilities, then the examiner is additionally asked to indicate the approximate date of onset of this total occupational impairment.  

4.  The RO/AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

5.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


